IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MONTRELL D. GREEN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2094

SGT. POWE, et al.,

     Respondents.
___________________________/

Opinion filed August 19, 2014.

Amended Petition for Writ of Mandamus -- Original Jurisdiction.

Montrell D. Green, pro se, Petitioner.

No appearance for Respondents.




PER CURIAM.

      DENIED. See Smartt v. First Union Nat’l Bank, 771 So. 2d 1232 (Fla. 5th

DCA 2000).

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.